Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
2.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. KR10-2019-0145686, filed on 11/14/2019.
Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 05/29/20 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 7, 15, 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Han et al. (US 2014/0253099) in view of Gahoi et al. (US 9,152,520). (“Han” and “Gahoi”).
6.	Regarding claim 1, Han teaches A test board [Figures 1-4, Abstract, a test board is shown] comprising: a first board comprising: a socket on which a device under test (DUT) is mounted [Figures 1-4, a first board comprising a socket 122 on which a DUT 130 is mounted is shown]; and a first functional circuit configured to exchange signals and data with the DUT in an actual operating environment of the DUT, and to perform a first test on the DUT by providing a first test signal to the DUT, wherein the first test signal is identical to a first signal to be transmitted in the actual operating environment of the DUT [Figures 1-4, a first functional circuit 124b is configured to exchange signals and data with the DUT 130 and to perform a first test, see P(0055)]; and a second board comprising: a first processor configured to perform a second test on the DUT by providing a second test signal to the DUT, wherein the second test is different from the first test, the second test signal is different from the first test signal and is a signal to check an electrical characteristic of the DUT itself [Figures 1-4, a second board 124a comprising a first processor LG to perform a second test on the DUT 130, see P(0054)]; and a first (multiplexer) configured to select one of the first test signal and the second test signal to transmit a selected one of the first and second test signals to the DUT [Figures 1-4, Abstract P(0059, 0061) teaches selecting one of the first test signal and the second test signal to transmit first or second test signals to the DUT 130].
Han does not explicitly teach a first multiplexer. 
However, Gahoi teaches a first multiplexer [Figures 4-5, a first mux 462 to select signals is shown].

7.	Regarding claim 2, Han teaches wherein: the first test is a mounting test to check whether the DUT normally operates in the actual 20operating environment based on a test result signal generated by the DUT, and the second test is a part of an automatic test equipment (ATE) test to check only the electrical characteristic of the DUT itself [Figures 1-4, P(0054-0055) teaches the first test and the second test].
8.	Regarding claim 7, Han teaches wherein: the first (multiplexer) selects one of a first path and a second path, 20the first path is a path for providing the first test signal from the first functional circuit to the DUT and performing the first test, and the second path is a path for providing the second test signal from the first processor to the DUT and performing the second test [Figures 1-4, P(0054-0055) teaches switch selecting a first path and a second path providing the first and the second test signal].
Han does not explicitly teach multiplexer. 
However, Gahoi teaches multiplexer [Figures 4-5, a first mux 462 to select signals is shown].
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify Han with Gahoi. Doing so would allow Han to replace the switch with a multiplexer which would help effectively control and selects signal during operation in order to conduct testing. 
Figures 1-4, a third board comprising a second processor 124c or 124d is shown].
10.	Regarding claim 16, Han teaches wherein: the first processor is a field programmable gate array (FPGA) for parallel processing, and the second processor is a central processing unit (CPU) for serial processing [Figures 1-4, Abstract, Claim 5 teaches FPGA chip and CPU for processing].
11.	Regarding claim 17, Han teaches A test system [Figures 1-4, a test system is shown] comprising: a plurality of automatic test equipment (ATEs) configured to check a first electrical characteristic of a plurality of device under tests (DUTs) themselves [Figures 1-4, ATE 110 is shown]; and 5a plurality of test boards configured to perform a first test and a second test on first DUTs of which the first electrical characteristic is normal among the plurality of DUTs, wherein the first test is a test to check whether the first DUTs normally operate in an actual operating environment of the first DUTs based on a test result signal generated by the first DUTs, the second test is different from the first test and is a test to check a second electrical characteristic 10of the first DUTs themselves, and the second electrical characteristic is different from the first electrical characteristic [Figures 1-4, test board is configured to perform a first test and a second test on DUT 130, the first test is a test to check normal operation of the DUT and the second test is to check an electrical characteristic, see P(0054-0055)], wherein each of the plurality of test boards includes: a first board comprising: a socket on which a corresponding DUT of the first DUTs is mounted [Figures 1-4, a first board comprising a socket 122 on which a DUT 130 is mounted is shown]; and 15a first functional circuit configured to exchange signals and data with the corresponding DUT in the actual operating environment of the corresponding DUT, and to Figures 1-4, a first functional circuit 124b is configured to exchange signals and data with the DUT 130 and to perform a first test, see P(0055)]; and a second board comprising: a first processor configured to perform the second test on the corresponding DUT by providing a second test signal to the corresponding DUT, wherein the second test signal is different from the first test signal and is a signal to check the second electrical characteristic of 31Attorney Docket No. 8054S-1432 (CY7062US) the corresponding DUT itself [Figures 1-4, a second board 124a comprising a first processor LG to perform a second test on the DUT 130, see P(0054)]; and a first (multiplexer) configured to select one of the first test signal and the second test signal to transmit a selected one of the first and second test signals to the corresponding DUT [Figures 1-4, Abstract P(0059, 0061) teaches selecting one of the first test signal and the second test signal to transmit first or second test signals to the DUT 130].
Han does not explicitly teach a first multiplexer. 
However, Gahoi teaches a first multiplexer [Figures 4-5, a first mux 462 to select signals is shown].
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify Han with Gahoi. Doing so would allow Han to replace the switch with a multiplexer which would help effectively control and selects signal during operation in order to conduct testing. 
12.	Regarding claim 18, Han teaches wherein a number of the plurality of ATEs is less than a number of the plurality of test boards [Figures 1-4, ATE number is less than test board’s number].
Figures 1-4, a handler 140 is shown, see P(0047)].
14.	Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Han (US 2014/0253099) in view of Gahoi (US 9,152,520) in further view of Kim et al. (US 2020/0393509). (“Kim”).
15.	Regarding claim 8, Han teaches the test board.
Han and Gahoi does not explicitly teach wherein the first board further includes: a power management integrated circuit (PMIC) configured to control a power supplied to the DUT.  
However, Kim teaches wherein the first board further includes: a power management integrated circuit (PMIC) configured to control a power supplied to the DUT [Figure 3, P(0034) teaches a power management IC to control a power supply 380 to the DUT].
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify Han and Gahoi with Kim. Doing so would allow Han and Gahoi to have a system in order to control power supplied to the DUT which would help protect the device and help obtain appropriate results. 
16.	Regarding claim 9, Han teaches the board.
Han and Gahoi does not explicitly teach wherein: when the first test is performed on the DUT, the PMIC is controlled by the DUT, and when the second test is performed on the DUT, the PMIC is controlled by the first processor.
However, Kim teaches wherein: when the first test is performed on the DUT, the PMIC is controlled by the DUT, and when the second test is performed on the DUT, the PMIC is Figure 3, P(0034) teaches controlling power supply to the DUT with the help of the processor].
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify Han and Gahoi with Kim. Doing so would allow Han and Gahoi to have a system in order to control power supplied to the DUT which would help protect the device and help obtain appropriate results. 

Allowable Subject Matter
17.	Claims 3-6, 10-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
18.	Claim 3 states “wherein: the second test signal is a scan input signal including a plurality of scan bits, and the second test is a design for test (DFT) test that is included in the ATE test and is a test to determine whether the DUT is defective by checking a scan output signal generated by the 5DUT in response to the scan input signal.”
19.	Claims 4-6 depend on claim 3.
20.	Claim 10 states “wherein the second board further includes: a first memory configured to store a boot code for booting the first processor and a test pattern for generating the second test signal; and a second memory configured to load the boot code and the test pattern from the first 15memory to store a loaded boot code and a loaded test pattern.”
21.	Claim 11 depends on claim 10.
22.	Claim 12 states “wherein the first board further includes: a second functional circuit configured to exchange signals and data with the DUT in the actual operating environment of the 
23.	Claims 13-14 depends on claim 12.

Allowable Subject Matter
24.	Claim 20 is allowed.
25.	Regarding claim 20, the prior art of record Han teaches A test board [Figures 1-4, a test board is shown] comprising: a first board configured to perform a mounting test to check whether a device under test (DUT) normally operates in an actual operating environment of the DUT based on a test result signal generated by the DUT [Figures 1-4, a first board to perform a mounting test to check whether DUT is functioning normally is shown]; and a third board configured to control operations of the first board and the second board, 32Attorney Docket No. 8054S-1432 (CY7062US) wherein the first board includes: a socket on which the DUT is mounted [Figures 1-4, a first board comprising a socket 122 on which a DUT 130 is mounted is shown]; a first functional circuit configured to exchange signals and data with the DUT in the actual operating environment of the DUT, and to perform the mounting test on the DUT by 5providing a first test signal to the DUT, wherein the first test signal is identical to a first signal to be transmitted in the actual operating environment of the DUT [Figures 1-4, a first functional circuit 124b is configured to exchange signals and data with the DUT 130 and to perform a first test, see P(0055)]; a first (multiplexer) configured to select one of the first test signal and the second test signal to transmit a selected one of the first and second test signals to the DUT [Figures 1-4, Abstract P(0059, 0061) teaches selecting one of the first test signal and the second test signal to transmit first or second test signals to the DUT 130].
Figures 4-5, a first mux 462 to select signals is shown].
The prior art of record Kim et al. (US 2020/0393509) teaches a power management integrated circuit (PMIC) configured to control a power supplied to the DUT, wherein the PMIC is controlled by the DUT when the mounting test is performed on the DUT [Figure 3A, P(0034) teaches a power management IC to control power supply 380 to the DUT].
The prior art of record taken alone or in combination fails to teach or suggest the limitation of 
“a second board configured to perform a design for test (DFT) test to check an electrical 20characteristic of the DUT itself and determine whether the DUT is defective by checking a scan output signal generated by the DUT in response to a scan input signal including a plurality of scan bits; 10wherein the second board includes: a first processor configured to perform the DFT test on the DUT by providing a second test signal to the DUT, wherein the second test signal is different from the first test signal and corresponds to the scan input signal, and the PMIC is controlled by the first processor when the DFT test is performed on the DUT; 15a first memory configured to store a boot code for booting the first processor and a test pattern for generating the second test signal; and a second memory configured to load the boot code and the test pattern from the 20first memory to store a loaded boot code and a loaded test pattern, and wherein the third board includes: a second processor configured to control operations of the first board and the second board” in combination with other limitations of the claim.

Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571-272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEEL D SHAH/Primary Examiner, Art Unit 2868